UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED FEBRUARY 28, 2010. OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53160 FLM MINERALS INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) #14 - 8 No. 58 Haidian Road Haidian District Beijing, China 100086 (Address of principal executive offices, including zip code.) (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [X] NO [] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 6,906,3000 as of February 28, 2010. PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS FLM MINERALS INC. (An Exploration Stage Company) INDEX PAGE BALANCE SHEETS F2 STATEMENTS OF OPERATIONS F3 STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY F4 STATEMENTS OF CASH FLOWS F5 NOTES TO FINANCIAL STATEMENTS F6 F-1 -2- FLM MINERALS INC. (An Exploration Stage Company) Balance Sheets (Unaudited) February 28, November 30, Assets Current Assets Cash $ $ Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable and accrued liabilities $ $ Total Liabilities Stockholders' Equity Preferred Stock, 100,000,000 shares authorized, $0.00001 par value None issued - - Common Stock, 100,000,000 shares authorized, $0.00001 par value 6,906,300 (November 30, 2007 - 6,906,300) shares issued and outstanding - par value 69 69 Additional paid in capital Deficit accumulated during the exploration stage Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to financial statements F-2 -3- FLM MINERALS INC. (An Exploration Stage Company) Statements of Operations (Expressed in US Dollars) (Unaudited) ` Period From Three Month Three Month August 31, 2006 Ended Ended (Date of Inception) February 28, February 28, to February 28, Expenses General and administrative $ $ $ Mineral property costs - - Professional fees Total expenses Net loss for the period $ $ $ Net loss per share Basic and diluted $ $ Weighted average number of sharesoutstanding - basic and diluted See notes to financial statements F-3 -4- FLM Minerals Inc. (An Exploration Stage Company) Statements of Changes in Stockholders’ Equity From period August 31, 2006 (inception) throughFebruary 28, 2010 (Unaudited) Additional Common Stock Paid in Subscriptions Accumulated Shares Amount Capital Receivable Deficit Total Balance at August 31, 2006 (inception) - $ - $ - $ - $ - $ - Capital stock issued for cash at $0.00001 per share 60 - - - 60 Capital stock issued for cash at $0.30 per share 9 - Net loss for period - Balance at November 30, 2006 69 Share subscriptions received - Net loss for year - Balance at November 30, 2007 69 - Net loss for year - Balance at November 30, 2008 69 - Net loss for year - Balance at November 30, 2009 $ 69 $ $ - $ $ Net loss for the period ended February 28, 2010 - Balance at February 28, 2010 $ 69 $ $ - $ $ See notes to financial statements F-4 -5- FLM MINERALS INC. (An Exploration Stage Company) Statements of Cash Flows (Expressed in US Dollars) (Unaudited) Period From Three Month Three Month August 31, 2006 Ended Ended (Date of Inception) February 28, February 28, to February 28, - - - Cash flows used in operating activities Net loss for the period $ $ $ Changes in operating assets and liabilities Increase (decrease) in accounts payable and accrued liabilities 9,350 Net cash used in operating activities Cash flows from financing activities Capital stock issued - - Subscriptions collected - - - Net cash from financing activities - - Cash flows used in investing activities Due from related party - - - Net cash from investing activities - - - Cash increase (decrease) during the period Cash beginning of the period - Cash end of the period $ $ $ Supplemental of cash flow information: Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - See notes to financial statements F-5 -6- FLM Minerals Inc. (An Exploration Stage Company) Notes to Financial Statements February 28, 2010 (Unaudited) NOTE 1 – BASIS OF PRESENTATION AND CONTINUANCE OF BUSINESS Basis of Presentation The unaudited interim consolidated financial statements of the Company have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q of Article 10 of Regulations S-X in the United States of America and are presented in United States dollars.They do not include all information and footnotes required by United States generally accepted accounting principles for complete financial statements.However, except as disclosed herein, there has been no material changes in the information disclosed in the notes to the consolidated financial statements for the year ended November 30, 2009 included in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission. The interim unaudited consolidated financial statements should be read in conjunction with those consolidated financial statements included in Form 10-K. In the opinion of Management, all adjustments considered necessary for fair presentation, consisting solely of normal recurring adjustments, have been made.Operating results for the three months ended February 28, 2010 are not necessarily indicative of the results that may be expected for the year ending November 30, 2010. Going Concern The accompanying financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has never generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, confirmation of the Company’s interests in the underlying properties, and the attainment of profitable operations. As at February 28, 2010, the Company has never generated any revenues and has an accumulated loss of $199,564 since inception. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These interim financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. F-6 -7- ITEM 2.
